Order entered December 6, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01456-CV

                            IN RE MICHAEL A. RUFF, Relator

                     Original Proceeding from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-02825-1

                                         ORDER
                         Before Justices Francis, Evans, and Schenck

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE